DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: A (fig. 1-6), B (fig. 7), C (fig. 8), D (fig. 9) and E (fig. 10). The species are independent or distinct because they each discloses materially distinct structures and structural arrangements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Prior art that discloses the structure and arrangement of species A would not disclose the structures and arrangement of species G. Resulting in a burdensome search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Hilde Coeckx on 04/07/2021 a provisional election was made without traverse to prosecute the invention of species 1, claims 1, 4-7, 10 and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-3, 8, 9 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,404,604 hereinafter referred to as Has in view of US Patent 7,036,165 hereinafter referred to as Weinman. Has disclose a plate lifting device, which is applied to a multi-plate equipped apparatus, wherein the multi-plate equipped apparatus comprises a base 44 and a plurality of plates 1, 2 disposed on the base; the plate lifting device comprising: a motor 24 disposed on the base; a retractable shaft 196 which is pivotally disposed on the base, wherein an end of the retractable shaft is connected to the motor to be driven by the motor to extend or retract, and another end of the retractable shaft has a movable member 14, 8, 21, 7; a restriction member 13 which is connected to one of the plates of the multi-plate equipped apparatus, wherein the restriction member has a slot 12 to be passed through by the movable member; and a lifting mechanism 22 which is disposed on the base, wherein when the motor drives from an initial state, the lifting mechanism is in contact with the movable member and lifts the movable member, so that the restriction member and the one of the plates connected to the restriction member, which are moved together with the movable member, are lifted. Has does not disclose a motor disposed on the base; a retractable shaft 196 which is pivotally disposed on the base, . 
Weinman disclose a plate lifting device 10, which is applied to a multi-plate equipped apparatus, wherein the multi-plate equipped apparatus comprises a base 20 and a plurality of plates 40-44 disposed on the base; the plate lifting device comprising: a motor 34 disposed on the base; a retractable shaft 35 which is pivotally disposed on the base, wherein an end of the retractable shaft is connected to the motor to be driven by the motor to extend or retract, and another end of the retractable shaft has a movable member 81. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Has to have motor disposed on the base as configured by Weinman having a retractable shaft. Such a modification would yield expected results.  
Re-claim 4, 10
Has as modified by Weinman above discloses, 
wherein the movable member comprises a roller 14, 21; when the motor drives the retractable shaft to extend from the initial state, the roller rolls upward on the lifting mechanism.
Re-claim 5
Has as modified by Weinman above discloses, 
wherein the movable member comprises a sliding member 14; when the motor drives the retractable shaft to extend from the initial state, the sliding member slides upward on the lifting mechanism.
Re-claim 6, 12
Has as modified by Weinman above discloses, 

Re-claim 7
Has as modified by Weinman above discloses, 
a lifting bed, comprising: a base; a plurality of plates disposed on the base; and a plate lifting device which is disposed between the base and the plates, wherein the plate lifting device comprises: a motor disposed on the base; a retractable shaft which is pivotally disposed on the base, wherein an end of the retractable shaft is connected to the motor, whereby to be driven by the motor to extend or retract, and another end of the retractable shaft has a movable member; a restriction member which is connected to one of the plates of the lifting bed, wherein the restriction member has a slot to be passed through by the movable member; and a lifting mechanism which is disposed on the base, wherein when the motor drives the retractable shaft to extend from an initial state, the lifting mechanism is in contact with the movable member and lifts the movable member, so that the restriction member and the one of the plates connected to the restriction member, which are moved together with the movable member, are lifted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        


 
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673